Title: To James Madison from Fulwar Skipwith, 23 January 1808
From: Skipwith, Fulwar
To: Madison, James



(triplicate)
Sir,
Paris, 23 Jan’y. 1808.

Annexed are copies of my two letters to General Armstrong on the subject of two American Ships, the Two Brothers, & the Hyades, captured and brought into Port by French Privateers under the Decree of his Imperial Majesty dated the 17th. Ulto.  The General has not favored me with an answer to either of these letters, & probably never will, since his circular letters, even to my Colleagues in France, he has not addressed to me; Still, he may be doing what is necessary with respect to the Captures in question, & this is all, perhaps, that can interest either our Government, or the Individuals concerned.  One other Ship the John, or James Adams (for my letters state the names both ways) belonging to Philadela. has been captured & brought into the Port of Dunkerque, and another belonging to New York, the Caliopee, Capt. Taylor, has been seized since her arrival at L’Orient by order of this Government under the same Decree of the 17th. Decr., for having permitted herself to be visited by a British Cruiser.  Possibly the fate of these and of all other vessels, that may be captured under similar circumstances may be decided hereafter on principles of Policy, or upon the measures of Congress.  Nevertheless it is an important object to have them brought to trial, Should the Government not be induced to release them, by the Council of Prizes, & not by the administrations of Marine of the District in which they are as is most strenuously insisted on by the Captors, who I hear alledge the right of having them adjudged in the Same manner that British vessels are.  With the most respectful considerations I am, Sir, Yr. Mt. Obt. St.

signed Fulwar Skipwith

